Citation Nr: 0922052	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  93-17 771	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1957 to 
June 1987.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC that denied service connection for the cause 
of the Veteran's death.

In August 1995, the Board remanded the appellant's claim for 
additional development.  By a May 2000 decision, the Board 
denied service connection for the cause of the Veteran's 
death.  The appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, VA General Counsel filed an unopposed motion for remand 
with the Court.  The Court granted the motion by a May 2001 
order and remanded the case to the Board for further action 
in accordance with the order.  In November 2003 and June 
2006, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  The Veteran died in July 1991; the immediate cause of 
death was chronic lymphocytic leukemia.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  The disease process leading to the Veteran's death is not 
attributable to his active military service, including in-
service exposure to ionizing radiation.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The appellant's claim was filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claim 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the Court has held 
that, in cases such as this one, the Veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Indeed, in the 
appellant's case, the Court ordered VA to provide adequate 
VCAA notice when it granted the May 2001 motion that was 
submitted by VA General Counsel.  The motion indicated that 
proper notice was required in light of the then-recent 
enactment of the VCAA.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Pursuant to the November 2003 remand, and by way of a January 
2005 notice letter, the appellant and her representative were 
notified of the information and evidence needed to 
substantiate the appellant's claim of service connection for 
the cause of the Veteran's death.  In order for the benefit 
to be granted, the appellant was told, among other things, 
that the evidence must show that that the Veteran died from a 
service-connected injury or disease.  She was also told to 
submit medical opinion evidence linking any principal or 
contributory cause of death to the Veteran's military 
service.  Although the notice letter was not provided until 
after the RO initially adjudicated the appellant's claim, the 
claim was properly re-adjudicated in November 2008, which 
followed the January 2005 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

While the case was in remand status, the Court issued a 
decision regarding the general notice requirements for 
Dependency and Indemnity Compensation (DIC) claims.  See Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Notice for DIC claims 
is to include:  (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id. at 352-53.

The first two aspects of sufficient DIC notice are not 
applicable as the Veteran was not service connected for any 
disability at the time of his death.  In regards to the third 
aspect, the January 2005 notice letter provided sufficient 
notice to the appellant regarding her DIC claim.  In any 
event, the appellant and her attorney-representative have 
shown actual knowledge of how to substantiate the claim.  The 
appellant and her representative have submitted statements 
and legal briefs consisting of contentions of why the claim 
should be granted.  They have contended that the cause of the 
Veteran's death is attributable to his active military 
service, and in particular, his in-service exposure to 
ionizing radiation.  Additionally, the representative 
obtained a private medical opinion in an attempt to 
demonstrate that relationship.  In all, the appellant has 
been able to fully participate in the prosecution of her 
claim.  Consequently, another remand for further notification 
of how to substantiate the claim is not necessary.

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the appellant was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claim file.  In 
1997, private treatment records from Kaiser Permanente 
(including records from W.D., M.D.) and Northern Virginia 
Doctors Hospital were obtained.  Subsequent requests for 
records from those two facilities were made from 2002 to 
2005.  Although no records were obtained during that time 
period, it appears that all of the relevant records from the 
two facilities were already obtained in 1997.  The appellant 
recognized as much when, in an April 2005 statement, she 
stated that all of the records from both Kaiser Permanente 
and Northern Virginia Doctors Hospital had already been 
obtained.  Thus, a remand for further record requests from 
those two facilities is not necessary.

Additionally, in accordance with the developmental procedures 
of 38 C.F.R. § 3.311, two advisory opinions were obtained 
from the Under Secretary of Health, the reports of which are 
of record.  Furthermore, the appellant was afforded her right 
to a hearing before the Board.  However, she failed to report 
to the hearing that was scheduled in May 2006.  
Significantly, the appellant has not otherwise alleged that 
there is any outstanding medical evidence probative of her 
claim on appeal that needs to be obtained.  Thus, VA has 
properly assisted the appellant in obtaining any relevant 
evidence.

II. Analysis

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  A 
surviving spouse of a qualifying veteran who died as a result 
of a service-connected disability is entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran died on July [redacted], 1991.  At the time of the 
Veteran's death, service connection was not in effect for any 
disability.  The appellant contends that the Veteran's death 
is nevertheless attributable to his active military service 
and that service connection should be granted for the cause 
of his death.

The death certificate lists chronic lymphocytic leukemia 
(CLL) as the immediate cause of death.  Leukemia is a 
progressive, malignant disease of the blood-forming organs, 
characterized by distorted proliferation and development of 
leukocytes and their precursors in the blood and bone marrow.  
CLL is leukemia specifically of the lymphocytic type.  See 
Dorland's Illustrated Medical Dictionary 1019-20 (30th ed. 
2003).  Treatment records leading up to the Veteran's death 
from Kaiser Permanente and Northern Virginia Doctors Hospital 
reflect that the Veteran died from CLL and related 
complications, including pneumonia.  The cause of death is 
not in dispute.  The salient question is whether the 
Veteran's CLL, and ultimately his cause of death, is 
traceable to his active military service.

A review of the Veteran's service treatment records reveals 
that he was not diagnosed with CLL during his active military 
service.  No less than 30 physical examination reports are of 
record, including the Veteran's entrance examination, as well 
as periodic, annual, promotional, and submarine examinations.  
The numerous examination reports do not indicate that the 
Veteran developed CLL during his military service.  On the 
medical history section of his May 1987 retirement 
examination report, the Veteran marked the box "no," 
regarding whether he had or ever had a tumor, growth, cyst, 
or cancer.  The corresponding physical examination was 
negative concerning the identification of cancer, including 
CLL.  Thus, the Veteran's service records are devoid of a 
clinical diagnosis of CLL.

In addition to service connection on a direct basis, certain 
chronic diseases, such as leukemia, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Thus, service connection may be warranted if there is 
sufficient evidence that the Veteran's CLL became manifest to 
a compensable degree by June 30, 1988.

The claim file does not contain any post-service medical 
records dated within the one-year presumptive period.  The 
earliest record is a consultation report from Kaiser 
Permanente, dated October 24, 1989-over one year after the 
presumptive period expired.  Dr. W.D. indicated that the 
Veteran was being seen as a result of swelling in the neck 
and an elevated white blood count.  The report indicated that 
Dr. W.D.'s specialty is in the fields of oncology and 
hematology.   It was noted that the Veteran had been aware of 
swelling in the neck for approximately one month, although 
Dr. W.D. sensed that the Veteran may have been aware of the 
swelling for a longer interval (Dr. W.D. did not estimate how 
long).  The Veteran denied fever, excess night sweats, or 
weight loss in the previous three months.  A decrease in 
energy was noted in the previous few days.  Dr. W.D. provided 
the first clinical diagnosis of CLL.  Thereafter, the records 
from Kaiser Permanente and Northern Virginia Doctors Hospital 
reflect regular treatment for CLL until the Veteran's death 
in July 1991.  Prior to the Veteran's death, no medical 
professional provided an opinion by which CLL was attributed 
to the Veteran's military service or otherwise commented on 
the origin of the Veteran's CLL.

The appellant acknowledges that the medical evidence does not 
contain a clinical diagnosis of CLL prior to the diagnosis 
made by Dr. W.D. in October 1989.  Even so, the appellant 
maintains that the Veteran was experiencing symptoms 
associated with CLL prior to that time, including during his 
military service and shortly after his separation from 
service.  The appellant states that she observed the Veteran 
experience fatigue, weight loss, loss of appetite, and easy 
bruising.  She contends that the CLL had its onset during 
military service, or within the one-year presumptive period, 
as evidenced by these symptoms.  The appellant believes that 
the symptoms were compensable manifestations of the disease.  
The appellant asserts that the Veteran would have been 
diagnosed with CLL had he merely been tested at an earlier 
date.  In November 1998 statements, friends of the Veteran 
and appellant, C.M. and V.M., also indicated that they 
observed the Veteran's fatigue and weight loss.  They stated 
that the Veteran was experiencing those symptoms as early as 
January 1988.  C.M. and V.M. attributed the Veteran's 
symptoms to early signs of CLL as well.

The appellant and friends are competent to report symptoms 
that the Veteran experienced prior to the clinical diagnosis 
of CLL to the extent the symptoms are capable of observation 
by a layperson.  See, e.g., Savage v. Gober, 10 Vet. 
App. 488, 495 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board finds no reason to doubt the credibility 
of their observations.  However, CLL is not a disease that is 
capable of being identified by a layperson.  Lay evidence can 
be competent and sufficient to establish a diagnosis in some 
instances, but CLL is not a medical condition that a 
layperson is competent to identify.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although, a 
layperson may be competent to identify a simple condition, 
for example a broken leg, such is not the case for more 
complex conditions such as a form of cancer.  Id. at 1377 
n.4.  Consequently, the Board does not find the statements 
from the appellant and friends to be probative as to whether 
the Veteran had CLL prior to October 1989, to include during 
his active military service or to a compensable degree within 
one year after his military service.  Moreover, because there 
is no indication that the appellant or the Veteran's friends 
have the appropriate medical training or expertise, they are 
not competent to provide an opinion on a medical matter-such 
as the etiology of a disease.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, the Board does not find 
the appellant and friends' opinions to be probative to the 
extent they attribute the Veteran's post-service diagnosis of 
CLL to his active military service.

Even though CLL was diagnosed after discharge from service, 
service connection may still be warranted, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In October 1991, after the Veteran's death, Dr. 
W.D. commented on the possible origin of the Veteran's CLL in 
a case summary.  Dr. W.D. noted that, between 1967 and 1984, 
the Veteran had a military occupational history of duty 
aboard a nuclear-powered submarine and training related 
thereto.  After summarizing the Veteran's treatment history 
concerning CLL, Dr. W.D. asserted that there is a strong 
correlation between radiation exposure and the development of 
leukemia as documented in the Hiroshima and Nagasaki 
experience, as well as in a considerable body of literature 
in recent years.  Dr. W.D. gave the opinion that the 
Veteran's radiation exposure was a likely etiologic factor in 
developing leukemia which led to his death.

The laws and regulations contain additional provisions 
regarding service connection for diseases specific to 
radiation-exposed veterans and claims based on exposure to 
ionizing radiation.  In the Veteran's case, service personnel 
records document that he was exposed to ionizing radiation 
during his active military service.  In fact there is 
extensive and comprehensive documentation of his radiation 
exposure.  Measurements of dose exposures exist from as early 
as December 1965 when the Veteran was assigned to the Nuclear 
Power Training Unit.  Subsequently, the Veteran served aboard 
nuclear-powered submarines, including the U.S.S. Flasher, the 
U.S.S. Alexander Hamilton, and the U.S.S. Theodore Roosevelt.  
The Veteran was also aboard several other nuclear-powered 
submarines in the performance of his duties as late as June 
1984.

Absent affirmative evidence to the contrary, certain diseases 
shall be service-connected if they become manifest in a 
radiation-exposed veteran even if there is no evidence the 
disease during the period of service.  38 U.S.C.A. § 1112(b); 
38 C.F.R. §§ 3.307; 3.309(d)(1).  The list of diseases 
includes the following:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  38 C.F.R. 
§ 3.309(d)(2)(i).  Thus, assuming that the Veteran is a 
radiation-exposed veteran, CLL is not among the listed 
disease.  In fact, CLL is specifically excluded as a type of 
leukemia that is a disease specific to radiation-exposed 
veterans.  Accordingly, service connection for CLL may not be 
presumed under these provisions.

(The Board notes that 38 C.F.R. § 3.309(d) was amended on 
several occasions during the pendency of the claim.  However, 
the inclusion of leukemia in the list of presumptive diseases 
with the express exclusion of CLL has been in effect since 
the appellant filed her claim.  See 38 C.F.R. § 3.309(d) 
(1991).)

Although the presumptive service connection provisions 
regarding diseases specific to radiation-exposed veterans do 
not apply, the appellant's claim falls within the bounds of 
the procedural development of 38 C.F.R. § 3.311 (2008).  
Those provisions apply to claims based on exposure to 
ionizing radiation.  In all claims in which it is established 
that a radiogenic disease became manifest after service, and 
it is contended the disease is the result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a).  

Radiogenic diseases include the following:  all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

Similar to the provisions of 38 C.F.R. § 3.309(d), CLL is 
explicitly excluded from the list of radiogenic diseases.  
Nonetheless, if a claim is based on a disease other than one 
of those listed, VA shall consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(d).  Additionally, a claimant is not 
precluded from proving that a veteran has a disability as a 
result of in-service exposure to ionizing radiation despite 
the fact that the claimed disability is not a listed 
radiogenic disease.  Combee v. Brown, 34 F.3d 1039, 1044-45 
(Fed. Cir. 1994).  In the present case, the appellant is 
contending that CLL is the result of the Veteran's exposure 
to ionizing radiation in service and Dr. W.D.'s opinion 
constitutes some competent medical evidence that CLL is 
potentially a radiogenic disease-at least to the extent to 
make applicable the provisions of 38 C.F.R. § 3.311.  Thus, 
the developmental procedures for claims based on exposure to 
ionizing radiation are to be utilized.

In order to obtain a dose assessment for the Veteran's 
exposure to ionizing radiation during military service, the 
relevant records are to be forwarded to the Under Secretary 
for Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  A request from 
the Department of Defense is not in order as that department 
is only contacted for claims based on participation in 
atmospheric nuclear weapons tests or participation in the 
occupation of Hiroshima or Nagasaki, Japan, which is not 
claimed by the appellant.  38 C.F.R. § 3.311(a)(2)(i-ii).

Subsequent to the dose assessment, the claim will be referred 
to the Under Secretary for Benefits for further consideration 
in accordance with 38 C.F.R. § 3.311(c).  This regulation 
indicates that the Under Secretary for Benefits will make a 
determination as to whether it is at least as likely as not 
that the Veteran's CLL resulted from exposure to radiation in 
service.  38 C.F.R. § 3.311(c)(1)(i).  An advisory opinion 
may be requested from the Under Secretary of Health.  
38 C.F.R. § 3.311(c)(1).  Factors to be considered in the 
determination include:  the probable dose, the relative 
sensitivity of the involved tissue, the veteran's gender and 
pertinent family history, the veteran's age at time of 
exposure, the time-lapse between exposure and onset of 
disease, and the extent to which other factors may have 
contributed to the development of the disease.  38 C.F.R. 
§ 3.311(e).

In its August 1995 remand, the Board requested that the claim 
be developed under the provisions of 38 C.F.R. § 3.311.  In 
January 1998, a dose assessment was obtained from the 
Department of the Navy's Naval Dosimetry Center of the Navy 
Environmental Health Center Detachment.  The Naval Dosimetry 
Center determined that the Veteran's occupational exposure to 
ionizing radiation was a total gamma plus neutron dose of 
.949 rem.  The exposures were whole body exposures.  The 
total skin dose was .128 rem.

(On May 8, 2003, the National Research Council (NRC) released 
a report concerning reconstructed dose estimates provided to 
VA by the Defense Threat Reduction Agency (DTRA).  The NRC 
study contained findings critical of upper bound radiation 
doses for atmospheric test participants and 
Hiroshima/Nagasaki occupation forces prepared by DTRA.  It 
found that radiation doses prepared by DTRA may have 
underestimated the amount to which some veterans were 
exposed.  In the Veteran's case, his exposure to radiation 
was not from atmospheric tests or fallout from the atomic 
bombs.  Thus, the NRC's concerns do not apply to this case, 
particularly because none of the dose estimates of record are 
from DTRA.)

In March 1998, the claim was referred to the Under Secretary 
of Health for the preparation of an additional dose estimate 
and a medical opinion.  The Chief Public Health and 
Environmental Hazards Officer, S.H.M., M.D., M.P.H., issued a 
memorandum dated in April 1998 in response to the referral.  
Dr. S.H.M. noted the Naval Dosimetry Center's dose assessment 
of .949 rem of total gamma plus neutron exposure and .128 rem 
of total skin exposure.  It was also noted that the Veteran's 
personnel records showed a summary of .937 rem.  Dr. S.H.M. 
acknowledged that it was not possible for her office to 
provide an independent dose estimate.  In regards to CLL, Dr. 
S.H.M. stated that ionizing radiation is not felt to cause 
CLL.  She cited to two publications:  the 1990 Health Effects 
of Exposure to Low Levels of Ionizing Radiation (BEIR V) and 
the 1995 second edition of Medical Effects of Ionizing 
Radiation.  Dr. S.H.M. noted that the CIRRPC Science Panel 
Report Number 6, 1988 provided screening doses for leukemia.  
However, the values were for leukemia other than CLL.  
According to Dr. S.H.M., even if the CIRRPC (Committee on 
Interagency Radiation Research and Policy Coordination) value 
is used, the Veteran's exposure did not exceed the applicable 
screening dose of 1.7 rem for leukemia developing within 20 
years after last exposure and with initial exposure at age 
30.  In light of the information, Dr. S.H.M. opined that it 
is unlikely that the Veteran's CLL can be attributed to 
exposure to ionizing radiation in service.

In April 1998, the Acting Director for Compensation and 
Pension Service stated that there was no reasonable 
possibility that the Veteran's CLL was related to exposure to 
ionizing radiation in service.  The Acting Director relied on 
the opinion from the Under Secretary of Health.

In March 2006, the Veteran's representative submitted a 
medical evaluation, dated in February 2006, from C.N.B., 
M.D., along with Dr. C.N.B.'s curriculum vitae.  In the 
report, Dr. C.N.B. stated that he reviewed the claims file, 
including the service medical records, post-service medical 
records, radiation exposure information, laboratory and 
imaging reports, other medical opinions, lay and physician 
statements, and medical literature.  Dr. C.N.B. noted that 
the circumstances of the Veteran's case were well within his 
area of expertise as a neuro-radiologist.  Dr. C.N.B. gave 
the opinion that it is likely that the Veteran's fatal 
disease (CLL) was induced by his many years of exposure to 
low dose ionizing radiation while in the United States Navy.

Dr. C.N.B. provided the rationale for his opinion as follows:  
the Veteran entered service fit for duty; he had multiple 
years of exposure to radiation while on nuclear submarines; 
he was exposed to significant amounts of low-dose radiation 
on a chronic basis according to the radiation logs; 
literature supports a link between radiation exposure and 
leukemia; the Veteran died from leukemia; there was an 
increased risk of induction because the Veteran was exposed 
to radiation at a young age; the dose response for leukemia 
is stochastic; leukemia is induced even at very low ionizing 
doses; the dosimetry calculations were based on inaccurate 
factual foundation data; film badges from the 1960s are not 
necessarily accurate and may not record some doses of 
radiation; controls for radiation exposure during the 
Veteran's period of service were less encompassing compared 
to the present; the Veteran's actual exposure may have been 
higher than recorded because it is not clear that he wore his 
badge at all times; there is no evidence that the dosimetry 
calculations by the Naval Dosimetry Center was made by a 
physician; and the record does not contain another more 
likely etiology of the Veteran's CLL.  Dr. C.N.B. cited to 
the 2000 fifth edition of Radiobiology for the Radiologist.

In light of Dr. C.N.B.'s opinion, the Board remanded the 
claim in June 2006 for further development under 38 C.F.R. 
§ 3.311.  The claim was to be referred to the Under Secretary 
for Benefits to address the relationship between the 
Veteran's CLL and his exposure to ionizing radiation during 
active military service with consideration of Dr. C.N.B.'s 
recent medical opinion.  An advisory opinion from the Under 
Secretary of Health was to be requested if necessary.

After the claim was referred to the Under Secretary for 
Benefits in April 2007, the Director for Compensation and 
Pension Service referred the claim to the Under Secretary for 
Health for a dose estimate and medical opinion.  The Chief 
Public Health and Environmental Hazards Officer, now L.R.D., 
M.S.P.H., M.D., issued a memorandum dated in May 2007 in 
response to the referral.  Based on the Veteran's personnel 
records from the Navy, Dr. L.R.D. provided a dose estimate of 
.939 rem gamma and X-ray and .144 rem skin.  The previous 
estimates of .937 and .949 rem total gamma plus neutron and 
.128 rem total skin dose were also noted.

In the memorandum, Dr. L.R.D. cited to several publications 
concerning exposure to ionizing radiation and CLL, including:  
the 1985 Report of the National Institutes of Health Ad Hoc 
Working Group to Develop Radioepidemiological Tables; the 
1990 Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V); the 1995 second edition of Medical 
Effects of Ionizing Radiation; the 1995 Effects of Atomic 
Radiation; the 1996 Health Effects of Exposure to Low-Level 
Ionizing Radiation; the 2002 Technical Documentation Report 
from the Interactive Radioepidemiological Program (IREP) of 
the National Institute for Occupational Safety and Health 
(NIOSH); the 2006 Health Risks from Exposure to Low Levels of 
Ionizing Radiation (Biological Effects of Ionizing Radiation 
(BEIR) VII Phase 2) from the National Research Council; and 
the CIRRPC report.  Dr. L.R.D. indicated that the studies 
show that the susceptibility of bone marrow to induction of 
CLL by radiation appears to be very low or absent and that 
CLL is not likely to be induced by radiation exposure.

An estimate of the likelihood that radiation was responsible 
for the Veteran's CLL was given as .53 percent probability of 
causation.  The estimate was created by computer software 
based on recommendations by the Veterans Advisory Committee 
on Environmental Hazards (VACEH).  Because CIRRPC does not 
provide screening doses for lymphomas, a comparison to non-
Hodgkin's lymphoma was used.  In light of the information, 
Dr. L.R.D. gave the opinion that it is unlikely that the 
Veteran's CLL can be attributed to occupational exposure to 
ionizing radiation in service.

Dr. C.N.B.'s opinion on the matter was addressed in the May 
2007 memorandum.  Dr. L.R.D. found that the statement "the 
CLL type of cancer is commonly induced" by radiation 
exposure is at variance with the cited publications.  Dr. 
L.R.D. noted that other statements and literature references 
in Dr. C.N.B.'s opinion did not seem to differentiate between 
the radiogenicity of leukemia in general and that of CLL 
specifically.

Later in May 2007, the Director for Compensation and Pension 
Service stated that there was no reasonable possibility that 
the Veteran's CLL could be attributed to exposure to ionizing 
radiation in service.  The Director relied on the opinion 
obtained by the Under Secretary of Health.

In the appellant's case, there are conflicting medical 
opinions with respect to the relationship between the 
Veteran's CLL and his in-service exposure to ionizing 
radiation.  The Board must weigh the opinions in light of the 
entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The appellant's representative argues that the two private 
medical opinions, and in particular Dr. C.N.B.'s opinion, 
have more probative value than the medical opinions obtained 
by VA from the two Chief Public Health and Environmental 
Officers.  The representative asserts that both Dr. W.D. and 
Dr. C.N.B. have the appropriate expertise in the areas of 
medicine necessary to provide an adequate opinion and that 
the VA physicians do not have similar specialized education 
and training.  The representative also asserts that the VA 
opinions are inadequate because they were based on inaccurate 
dose estimates.  At the least, the representative contends 
that the medical opinion evidence is in equipoise and the 
appellant's claim should be granted based on the benefit-of-
the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

In regards to Dr. W.D., the representative states that Dr. 
W.D. was the Veteran's treating physician who had a better 
understanding of the Veteran's CLL and medical history.  
Because Dr. W.D. actually treated and examined the Veteran, 
the representative states that he was better able to 
understand the complexities of the Veteran's disease.  
Additionally, Dr. W.D.'s specialty is oncology.  As to 
Dr. C.N.B., the representative states that Dr. C.N.B. has 
received extensive training in the harmful effects of 
radiation and is a Board-certified radiologist with a 
specialty in neuro-radiology.  The representative also states 
that Dr. C.N.B. was also able to review the information and 
evidence in the claim file, including Dr. S.H.M.'s opinion, 
and he produced a detailed report on the Veteran's case.  In 
sum, the representative contends that the opinions from Drs. 
W.D. and C.N.B. constitute sufficient competent medical 
evidence to establish the nexus element of the appellant's 
service connection claim, in general, and on the basis of a 
claim based on exposure to ionizing radiation.

The Board finds no reason to discount the two private medical 
opinions based on the physicians' expertise and 
qualifications as medical professionals.  However, the Board 
accords less weight to the private opinions because they fail 
to adequately address the salient issue in the appellant's 
claim-the relationship between CLL and exposure to ionizing 
radiation.  The crucial question in this case is not whether 
exposure to ionizing radiation provides an etiological basis 
for any form of leukemia, but whether it provides an 
etiological basis specifically for CLL.  To be sure, the 
positive relationship between all forms of leukemia other 
than CLL is already set forth in the governing laws and 
regulations pertaining to radiation exposure.  Section 
3.309(d) provides for the presumption that non-CLL types of 
leukemia are to be service connected for radiation-exposed 
veterans.  Additionally, non-CLL leukemia is considered a 
radiogenic disease in the application of 38 C.F.R. § 3.311.  
Unlike the provisions of 38 C.F.R. § 3.309(a) pertaining to 
presumptive service connection for chronic disease where 
"leukemia" is listed without exception, in regards to the 
radiation exposure provisions, CLL is expressly excluded.  
Thus, in the present case, a medical opinion that 
differentiates between leukemia in general and CLL 
specifically is of more probative value.

In light of the importance of specifically addressing CLL, 
the Board does not find Dr. W.D.'s October 1991 opinion to be 
persuasive.  In linking the Veteran's leukemia to his in-
service radiation exposure, Dr. W.D. relied on medical 
literature and his own knowledge that there is a strong 
correlation between leukemia and radiation exposure, such as 
when there was exposure to radiation from the atomic bombs at 
Hiroshima and Nagasaki.  Assuming the Veteran had non-CLL 
leukemia, such an opinion might be of substantial probative 
value.  However, that is not the case; thus, Dr. W.D.'s 
opinion has little probative value.

For similar reasons, the Board does not find Dr. C.N.B.'s 
February 2006 opinion to be persuasive.  Although Dr. C.N.B. 
specifically linked the Veteran's CLL to his in-service 
exposure to ionizing radiation, his support for the 
conclusion appears to relate to leukemia generally, not to 
CLL specifically.  For instance, Dr. C.N.B. states that "the 
literature supports a link between radiation exposure and 
leukemia" and that "the [Veteran] died from leukemia," 
without differentiating between non-CLL leukemia and CLL.  
Moreover, the treatise to which Dr. C.N.B. cited, along with 
the incorporated graphs and table, appear to refer to the 
relationship between radiation exposure and leukemia.  The 
Board finds no support in the opinion that establishes a 
positive relationship between radiation exposure and CLL.  
Assuming the Veteran had non-CLL leukemia, Dr. C.N.B.'s 
opinion might be of substantial probative value.  However, as 
noted previously, that is not the case; thus, similar to 
Dr. W.D.'s opinion, Dr. C.N.B.'s opinion has little probative 
value.

In contrast to the two private medical opinions, the two 
opinions obtained by VA specifically address the relationship 
between radiation exposure and CLL.  Drs. S.H.M. and L.R.D. 
came to the same conclusion-it is unlikely that the 
Veteran's CLL can be attributed to exposure to ionizing 
radiation in service.  In their memoranda, Drs. S.H.M. and 
L.R.D. cited to no less than seven studies or reports that 
appear to show that ionizing radiation exposure is not an 
etiologic basis for CLL.  Dr. L.R.D.'s memorandum was 
produced subsequent to Dr. C.N.B.'s opinion.  To the extent 
Dr. C.N.B. concluded that CLL is a type of cancer that is 
commonly induced by radiation exposure, it was Dr. L.R.D.'s 
opinion that the conclusion was at variance with the several 
publications that were cited in the May 2007 memorandum.  
Part of the rationale for the Board's June 2006 remand was to 
ascertain whether medical literature regarding the effects of 
ionizing radiation on the development of CLL had been revised 
subsequent to Dr. S.H.M.'s April 1998 opinion.  It does not 
appear that this is the case as Dr. L.R.D. cited to a 
publication from as recent as 2006 indicating that CLL is not 
likely to be induced by radiation exposure.

The Board concedes that the claims file does not contain 
explicit evidence indicating that Dr. S.H.M. or Dr. L.R.D. 
has the expertise or qualifications similar to Dr. W.D. or 
Dr. C.N.B.  Nevertheless, they are physicians and VA 
presumably determined that they had the requisite expertise 
as Chief Public Health and Environmental Officers to address 
ionizing radiation cases in the context of 38 C.F.R. § 3.311.  
They certainly qualify as medical professionals that are 
capable of providing competent medical evidence.  See 
38 C.F.R. § 3.159(a)(1).  Even so, in this case, the Board's 
responsibility of weighing the conflicting opinions does not, 
as argued by the representative, come down to a "battle of 
expertise" of the four medical professionals.  Rather, the 
probative value of the medical opinions hinges on assessing 
the relationship between exposure to ionizing radiation and 
the development of CLL as differentiated from leukemia in 
general.  Drs. W.D. and C.N.B. did not sufficiently support 
their opinions because they did not make the distinction, or 
at least they did not address the distinction between CLL and 
all other leukemia that has been set forth in the relevant 
medical literature.  Drs. S.H.M. and L.R.D., on the other 
hand, cited to several publications that did not find a 
positive relationship between CLL and exposure to ionizing 
radiation.  Despite the authors' expertise and 
qualifications, the opinions from Drs. W.D. and C.N.B. do not 
contain information to refute these reports and studies.  
Medical opinions that address the question at hand and that 
are based on germane medical literature published by other 
medical professionals who presumably possess sufficient 
expertise on the subject are more persuasive and ultimately 
more probative than opinions that do not have those 
qualities.  This is so in the case at hand as the opinions of 
Drs. S.H.M. and L.R.D. are more persuasive in that they 
address the critical question, they are supported by 
appropriate medical literature, and they find support in the 
record.  Thus, the opinions have more probative value.

In regards to the dose estimates of record of the Veteran's 
in-service exposure to ionizing radiation, the Board does not 
find any reason to doubt the accuracy of the dose estimates 
or that the claim should otherwise be remanded for further 
dose estimates.  In the Veteran's case, his exposure to 
ionizing radiation was documented throughout his period of 
service in which he served aboard nuclear submarines and 
participated in duties that led to radiation exposure.  As 
noted by Dr. L.R.D, three levels of whole body radiation 
exposure doses have been estimated based on the official 
information-.937, .949, and .939 rem.  In the sense that the 
doses are indeed estimates, slight variations may be 
expected.  Dr. C.N.B. set forth several unsubstantiated 
theories of why the Veteran's exposure to radiation may have 
been higher than what was provided in the dose estimates.  
However, Dr. C.N.B. did not suggest any specific level of in-
service exposure to radiation that he believes would be 
accurate.  More importantly, he stated that the dose of .949 
rem would be sufficient for tumor induction because there is 
no threshold dose according to Dr. C.N.B.  Thus, in his own 
words, Dr. C.N.B. implied that the level of exposure was not 
relevant to his opinion and that the dose estimate of .949 
rem was sufficient to reach a conclusion.

In sum, the Board finds that the claim of service connection 
for the cause of the Veteran's death must be denied.  The 
Veteran's CLL did not have its onset during his active 
military service or to a compensable degree within one year 
of his separation from service.  See 38 C.F.R. §§ 3.303, 
3.309(a).  Additionally, CLL is specifically excluded from 
the list of diseases specific to radiation-exposed veterans 
and the list of radiogenic diseases for claims based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309(d), 
3.311(b)(2).  Furthermore, the competent medical opinion 
evidence obtained by VA indicating that it is unlikely that 
the Veteran's CLL can be attributed to exposure to ionizing 
radiation in service has more probative value than the 
medical opinion evidence that did not differentiate between 
leukemia in general and CLL specifically.  Thus, the nexus 
element of a service connection claim in general, and 
specifically within the provisions of claims based on 
exposure to ionizing radiation has not been established.  See 
38 C.F.R. §§ 3.303(d), 3.311(c).  In reaching the conclusion 
that the claim must be denied, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the greater weight of the evidence is against the 
appellant's claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


